Allowable Subject Matter
Claims 1, 3-14, 16-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the Claim features “determining, by the computing device, whether each respective sensor module of the sensor modules is attached to a respective part of a user from the periodic measurements of accelerations as received from the plurality of sensor modules, comprising: calculating, by the computing device, an average value of the accelerations measured by an accelerometer in the respective sensor module within a period of time; determining, by the computing device, a noise deviation of the accelerations from the average value; comparing, by a computing device, the noise deviation of the accelerations and a predetermined threshold, and determining, by the computing device, that the respective sensor module is attached to the respective part of the user when the noise deviation increases to above the predetermined threshold”, as were previously recited in cancelled Claim 2, were not found in the prior art.  Claims 3-9 are allowed due to their dependence on Claim 1.
Regarding independent Claim 10, the Claim features “determining, by the computing device, whether each respective sensor module of the sensor modules is attached to a respective part of a user from the periodic measurements of accelerations from the plurality of sensor modules as received, comprising: calculating, by the computing device, an average value of the accelerations measured by an accelerometer in the respective sensor module within a period of time; determining, by the computing device, a noise deviation of the accelerations from the average value; comparing, by a computing device, the noise deviation of the accelerations and a predetermined threshold, and determining, by the computing device, that the respective sensor module is attached to the respective part of the user when the noise deviation increases to above the predetermined threshold”, as were previously recited in cancelled Claim 15, were not found in the prior art.  Claims 11-14 and 16-17 are allowed due to their dependence on Claim 10.
Regarding independent Claim 17, the Claim features “determining, by the computing device, whether each respective sensor module of the sensor modules is attached to a respective part of a user from the periodic measurements of accelerations from the plurality of sensor modules as received, comprising: calculating, by the computing device, an average value of the accelerations measured by an accelerometer in the respective sensor module within a period of time; determining, by the computing device, a noise deviation of the accelerations from the average value; comparing, by a computing device, the noise deviation of the accelerations and a predetermined threshold, and determining, by the computing 5Serial No. 16/983,566Response to Non-Final Office Action device, that the respective sensor module is attached to the respective part of the user when the noise deviation increases to above the predetermined threshold”, as were previously recited in cancelled Claim 19, were not found in the prior art.  Claims 18 and 20 are allowed due to their dependence on Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863